 '234DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs the Employer's operations fall short of the Board's minimumjurisdictional requirements, we shall dismiss the instant petition.[The Board dismissed the petition.]MEMBER PETERSON took no part in the consideration of the aboveDecision and Order.'CAMPBELL SOUP COMPANYandRALPH N. JONES, EDWARD R. SALATI,ALDO CIMINO, GEORGE S. SMITH, ARTHUR W. WOOD, WILLIAM R.MURPHY, TONY BASIL, CLAUDE MINOS, WILLIAM R. MURPHY, ROB-ERT J. GARTLAND, PETITIONERSandLOCAL 80-A, UNITED PACKING-HOUSE WORKERS OF AMERICA, CIO.Cases Nos. 4-RD-121, 4-RD--122,4-RD-123, 4-RD-124, 4-RD-1925, 4-RD-1926, 4-RD-1927,4-RD-128, 4-RD-129, and 4-RD-130. January 18, 1955Decision and OrderUpon petitions for decertification duly filed under Section 9 (c) ofthe National Labor Relations Act a consolidated hearing was heldbeforeWilliam Naimark, hearing officer.The hearing officer's rul-ingsmade at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioners, employees of the Employer, assert that theUnion is no longer the representative, as defined in Section 9 (a) ofthe Act, of the employees designated in the petitions.The Union is a labor organization currently recognized by the Em-ployer as the exclusive bargaining representative of the employees'designated in the petitions.3.No questions affecting commerce exist concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act for the followingreasons:1The Petitioners in nine of the decertification petitions herein seekto sever from the established production and maintenance unit at theEmployer's Camden, New Jersey, operation, which is represented bythe Union, the following groups of employees who were unsuccess-fully sought by the International Association of Machinists in anearlier certification proceeding decided in July 1954:2 carpenters,I In view of our decision herein, we find it unnecessary to determine issues relating tothe status of the Union's contract as a bar to this proceeding.2 Campbell Soup Company,109 NLRB 475.111 NLRB No. 36. CAMPBELLSOUP COMPANY235painters, sheet metal workers, welders, electricians, pipefitters, oilers,concrete finishers, and scale repairmen.The tenth decertificationpetition requests an alternative group consisting of the nine precedingclassifications.3The petitioners take the position that the units requested hereinmay be decertified by severance from the established unit in accord-ance with the Board's present policy.When first confronted with the problem of severing part of anestablished bargaining unit for decertification purposes, the Boardheld that it would apply the same principles of severance applicableto certification cases.'Pointing out that Congress had made no dis-tinction between decertification and certification proceedings insofaras appropriate units were concerned, the Board exercised its discre-tion under Section 9 (b) of the Act to hold broadly that all unitsotherwise severable were severable on a decertification petition.TheBoard, however, recognized in these cases that nowhere in the Actwas there any provision for the decertification of part of an existingbargaining unit.The Board has reexamined these precedent cases.Upon reexami-nation the Board is of the opinion that the principle set forth in thesecases was too broadly stated and does not take into account specialcircumstances applicable only to severance cases.Thus, the Boardhas held that severance of a group of craft employees for certificationof another union will not be granted unless the petitioning union isthe traditional representative of such employees.'Obviously a ruleof this nature while applicable to certification cases cannot be appli-cable to decertification cases where the issue to be resolved does notinvolve representation in a separate unit.The Board has tradition-ally been reluctant to find units appropriate for severance in the faceof established bargaining history on a broader basis. Severance ofemployees from such established units has been granted by the Boardon the theory that the interests of specialized employees can betterbe served by representation in a separate rather than an all-inclusivebargaining unit.A decertification proceeding in a severance case doesnot result in separate representation.Mindful of the fact that Con-gress has made no provision for the decertification of part of a cer-tified or recognized bargaining unit and in the absence of any statu-tory requirement or overriding policy considerations to the contrary,we find that the existing bargaining unit is the unit appropriate forthe purposes of collective bargaining in these severance cases involy-3 SeeCampbell Soup Company,4-RC-1901 (not reported in printed volume of BoardDecisions and Orders), in which the Board dismissed a certification petition for a sub-stantially similar group4 See, among others,IllsnoesBell Telephone Company,77 NLRB 1073 at 1076-1077;Gabriel Steel Company,80 NLRB 1361 at 1362-13635 AmericanPotash &Chemtcal Corporation,107 NLRB 1418 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDing craft employees.To the extent that the cases cited herein areinconsistent with this decision they are hereby overruled.Accord-ingly, we shall dismiss the petitions.[The Board dismissed the petitions.]MEMBER PETERSON, concurring :I agree with the decision here made, but deem it advisable to pointout that Section 9 (c) (2) presents no obstacle.That section pro-vides: "(2) In determining whether or not a question of representa-tion affecting commerce exists, the same regulations and rules of de-cision shall apply irrespective of the identity of the persons filingthe petition or the kind of relief sought. . . ."Early decisions in-volving decertification petitions contain language to the effect thatthis section requires the Board to apply the same principles of sever-ance in decertification cases as in certification cases, and thus to con-duct such elections in less than the contract unit if upon a certifica-tion petition it would hold the same unit appropriate and henceseverable sUpon close analysis, I am convinced no such result isrequired.Section 9 (c) (2), as the legislative history plainly demonstrates,was intended to assure equality of treatment as between affiliated andunaffiliated unions.'It was directed at what the Congress thoughtwas the disparate and discriminatory treatment accorded by theBoard to independent unions, and nothing else. I find no warrant,either in the language of the section or in its history, for concluding,for example, that unit principles applicable in a situation where acraft group is seeking better collective representation should be re-garded as equally pertinent when such a group seeks to establish foritself not better but no collective representation at all.Congress provided for decertification petitions and elections be-cause the Board's then rule, of not entertaining employee petitionslooking toward the ouster of the certified or recognized representa-tive,was looked upon as one-sided.As pointed out by the SenateCommittee,' the provision here in question, Section 9 (c) (1), "wouldmake it necessary for the Board to entertain petitions from employeesirrespective of the kind of relief sought."The preceding sentencesmakes clear what "kind of relief" is meant, for the Committee refersto the fact that the Board's decisional policy allowed employees tooust an unwanted incumbent union only by designating some other6 See, e.g.,Illinois Bell Telephone Company, 77NLRB 1073(professional employees) ;Amerecan Smelting and RefiningCo., 80 NLRB 68 (technical employees) ;Cutter Labora-tories,80NLRB 213 (professional employees) ;Gabriel Steel Company,'80 NLRB 1361(welders and burners) ;Fourteenth Annual Report,p. 42; Fifteenth Annual Report, p. 59;Sixteenth Annual Report, p. 1207 See Senate Report No.105 on S. 1126, p. 3,12 and 25(1 Legis. Hist.,p. 409, 418 and431) ; House Conference Report No 510 on H. R. 3020, p. 48 (1 Legis.Hist., p. 552).8 Senate Report No.105 on S. 1126, p. 10(1 Legis. Hist.,p. 416). SPAULDING FIBRE CO., INC.237-union, a practice which the Committee said placed "a premium uponraiding and jurisdictional rivalries."It seems evident to me that the Petitioners here are attempting todo indirectly what they cannot do directly.Having failed to secureseverance on the petitions of the IAM a few months ago, because oftheAmerican Potashrule, they now seek to accomplish the same re-sult via the decertification route.To permit existing appropriateunits to be fragmentized by such maneuvers would indeed lead toanomolous results, and effectively circumvent the limitations on sev-,erance recently established in theAmerican Potashdecision.'SPAULDING FIBRE CO., INC.andLOCAL 586, DISTRICT LODGE 76, INTER-NATIONAL ASSOCIATION OF MACHINISTS, AFL, PETITIONER.Case No.3-RC-1449. January 18, 1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held before William G. McGee, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner, and United Electrical, Radio and Machine Work-ers of America, Local 306, herein called the Intervenor, are labor or-ganizations claiming to represent certain employees of the Employer.3.The contention of the Intervenor as to the existence of a contractbar in this case is without merit, as it appears in any event that thepetition, filed on August 20, 1954, preceded in point of time the effec-tive date of the current contract on September 1, 1954.We find, ac-,cordingly, that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to sever a unit of toolroom employees fromthe existing production and maintenance unit. In the alternative,the Petitioner requests a craft unit of all tool, die, or gauge makers andapprentices.The Employer and the Intervenor oppose the Petition-er's severance request on grounds that the unit sought is inappropriate.The Employer is engaged in the manufacture of hard vulcanizedfibre and laminated thermo-setting plastics in the form of sheets, rods,and tubes and parts fabricated therefrom. The Intervenor was certi-fied by the Board in January 1944 as the collective-bargaining agent111 NLRB No. 35.